So Oo SYN HO OO F&F WY LPO =

Mm Mm bBo BRO BR RDO ORO RO mm mm ee eR ee
SN OD Fe WY NY KY CO CO CO DTD HDR A BP WO HPO KF OC

 

 

Case 2:19-cr-00234-JLR Document 25-1 Filed 02/25/20 Page 1of1

THE HONORABLE JAMES L. ROBART
MAGISTRATE JUDGE MARY ALICE THEILER

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-234JLR
)
Plaintiff, )
) ) ORDER
v. ) GRANTING THIRD STIPULATED

) MOTION TO EXTEND
ELDER ALDABERTO CACERES-COELLO, ) INDICTMENT DEADLINE
)

Defendant. )

)
)

THE COURT has considered the stipulated motion to extend the indictment
deadline in this matter, Mr. Caceres Coello’s waiver, and the record in this case. The
Court finds that it would be unreasonable to require the filing of an indictment within
the period required by statute and the prior extension because of the need for further
investigation, research, and advising of Mr. Caceres Coello, and the interest of justice is
served by granting an extension to afford counsel reasonable time necessary given the
need for medical treatment and time for counsel to consult with Mr. Caceres Coello.

IT IS ORDERED that the date on or before an indictment must be filed is

(QU

DISTRICT JUDGE JAMES L. ROBART
MAGISTRATE JUDGE MARY ALICE THEILER
UNITED STATES DISTRICT COURT

extended to April 8, 2020.
w
DONE this 25 day of February, 2620.

 

Presented by:
s/ Vanessa Pai-Thompson
Attorney for Elder Caceres Coello

FEDERAL PUBLIC DEFENDER
1601 Fifth Avenue, Suite 700
Seattle, Washington 98101

(206) 553-1100

(PROPOSED) ORDER GRANTING THIRD
STIPULATED MOTION TO EXTEND
INDICTMENT DEADLINE

(USA v. Caceres-Coello; CR19-243JLR) - 1

 
